Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 stated: a fourth vent strip to the tile roof generally parallel to the first vent strip. However the first vent strip is attached to the pole and the fourth vent strip is attached to the tile of the roof. Tile and pole are not parallel, therefore the first and the fourth vent strip cannot be parallel. Term generally parallel is not clear, because two object are parallel or not parallel. 
Claim 14 stated :”connecting a free end of the first water barrier to the second surface of the second vent strip ”  it is not clear whether the Applicant means upper or lower water barrier, because both barriers having a free end. However, the lower water barrier is attached to the second vent strip. But claimed second surface of the second vent strip is not defined. 

Claims 14 and 15 recites the limitation "the second surface of the second vent strip" in line 2 and lines 2-3 respectively. It is confusing, because the third and fourth strip are defined with the second surface. In combination it is not clear whether the applicant wanted to claim: 1) “the first upper water barrier connected to the second surface of the fourth or fifth vent strips, OR 2) “the lower water barrier connected to a second surface of the second vent strip”. Correction is needed., 
Similar confusion is with claim 15. Claim 15 stated: “the first water barrier” and “water barrier”. It is not clear which first water barrier and water barrier the applicant intended to claim: lower or upper. See explanation of claim 14 above. Correction is needed.
For the purpose of the examination the examiner will treat those claims as the lower water barrier is connected to a second surface of the second vent strip.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the generally parallel first and fourth vent strips” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sells 2003/0140582 in view of Rotter 6,773,342
Sells teaches:
Regarding claim 11. A method of improving ventilation to a building comprising a roof including at least one vent slot 122 (fig. 11) disposed along a ridge board 114 (fig. 11), which includes a top, a first outward facing side, and a second outward facing side (fig. 11), and a plurality of mating tiles  (124, fig. 11) overlying the roof, the method comprising: 
applying a center water dam assembly 110 (fig. 11) over the ridge board (fig. 11), the center water dam assembly comprising a ridge pole cap (152, fig. 11)  located over the top of the ridge board, a first vent strip 134 (on the left, fig. 11) , a second vent strip 134 (on the right, fig. 11), a first lower water barrier (160a, 160b, fig. 11), and a second lower water barrier (identical unnumbered lower water barrier on the right side, fig. 11), the first vent strip disposed on the first outward facing side of the ridge board (fig. 11), the second vent strip disposed on the second outward facing side of the ridge board (fig. 11), the first lower water barrier secured to an upper portion of the first vent strip, and the second lower water barrier secured to an upper portion of the second vent strip (when in assembled position, fig. 11).

18. The method of claim 13 further comprising connecting at least one ridge cap tile 132 (fig. 11)
Kohler is silent regarding a third and fourth vent strips. 
Rotter teaches;
Regarding claim 12. The method of claim 11 further comprising applying: 
a third vent strip 38 (on the left, fig. 1) to the tile roof, the third vent strip comprising a first surface complementary to the tile roof and a second surface generally opposite to the first surface; (fig. 1) and 
a fourth vent strip 38 (on the right, fig. 1) to the tile roof generally parallel to the first vent strip and on an opposite side of the roof ridge with respect to the first vent strip (fig. 1), the fourth vent strip comprising a first surface configured to be complementary to the tile roof (fig. 1), and a second surface generally opposite to the first surface.
Regarding claim 13. The method of claim 12 further comprising applying at least one upper water barrier 44, (fig. 1) connected to at least one of the second surface of the third vent strip and the second surface of the fourth vent strip (fig. 1), and extending therefrom toward the roof ridge (fig. 1).
14. The method of claim 13 further comprising connecting a free end of the first water barrier to the second surface of the second vent strip (fig. 11 see main reference. And see 112 rejection).
15. The method of claim 14, wherein the step of connecting the free end of the first water barrier includes attaching the free end of the water barrier to the second main reference and 112 rejection) by an adhesive (para. 0042, leg 160b of the L being affixed to vent elements 134) applied to at least one of the second surface of the second vent strip and the free end of the water barrier. Note that the dictionary define affix as 1. to attach, fasten, join, or stick (https://www.thefreedictionary.com/affix, accessed 5/6/21) and Stick as v. 4 c : to fasten or attached with an adhesive material such as glue. (https://www.thefreedictionary.com/stick, accessed 5/6/21)
16. The method of claim 13, further comprising the step of positioning free ends of the first and second upper water barriers on the ridge board (see abstract, two water barriers 44 overlaps each other at the ridge pole).
17. The method of claim 16, further comprising the step of attaching the free end of the first upper water barrier to the free end of the second upper water barrier (fat least abstract, two water barriers 44 overlaps each other at the ridge pole and adhesive is provided on at least one of the upper water barriers so that the two water barriers are connected together).
18. The method of claim 13 further comprising connecting at least one ridge cap tile 30 (fig. 11) comprising first and second ends to the roof along the roof ridge, wherein the first and second ends of the ridge cap tile rest on respective portions of the second surfaces of the third and fourth vent strips (fig. 11).
19. The method of claim 13, wherein at least one of the first vent strip, the second vent strip, the third vent strip, and the fourth vent strip are comprised of a non- woven synthetic material (col. 3, ll. 40).
polycarbonate plastic (paragraphs 0037 and 0042 and the rotter teaches the upper water barrier made of polyvinyl chloride).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use polycarbonate plastic for the lower water barrier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (.See In reLeshin, 125 USPQ 416. S_eee also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Also MPEP 2144.07) 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have Sells invention modified with the Rotter third and fourth vent strips attached to the tiles with the  upper water barrier to prevent water and impurities to enter below the roof due to the wind. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(b)  as being anticipated by Rotter 2006/0019598
Rotter teaches: 
Regarding claim 11. A method of improving ventilation to a building comprising a roof including at least one vent slot between elements 18 (fig. 11) disposed along a ridge board 16 (fig. 11), which includes a top, a first outward facing side, and a second outward facing side (fig. 11), and a plurality of mating tiles  (where numeral 52 pointed, fig. 11) overlying the roof, the method comprising: 
applying a center water dam assembly over the ridge board (fig. 11), the center water dam assembly comprising a ridge pole cap (part pf the element 44, located on the ridge pole 16, equivalent to the ridge pole cap of the instant application, fig. 11)  located over the top of the ridge board, a first vent strip 39 (on the left, fig. 11) , a second vent strip 39 (on the right, fig. 11), a first lower water barrier (where numeral 51 pointed, fig. 11), and a second lower water barrier (identical unnumbered lower water barrier on the right side, fig. 11), the first vent strip disposed on the first outward facing side of the ridge board (fig. 11), the second vent strip disposed on the second outward facing side of the ridge board (fig. 11), the first lower water barrier secured to an upper portion of the first vent strip, and the second lower water barrier secured to an upper portion of the second vent strip (fig. 11).
12. The method of claim 11 further comprising applying: 

a fourth vent strip 38 (on the right, fig. 11) to the tile roof generally parallel to the first vent strip (to the extent that the instant application teaches those strips being parallel, the prior art teaches too, because the similar apparatuses provides similar results) and on an opposite side of the roof ridge with respect to the first vent strip (fig. 11), the fourth vent strip comprising a first surface configured to be complementary to the tile roof (fig. 11), and a second surface generally opposite to the first surface.

13. The method of claim 12 further comprising applying at least one upper water barrier 44 (fig. 11) connected to at least one of the second surface of the third vent strip and the second surface of the fourth vent strip (fig. 11), and extending therefrom toward the roof ridge (fig. 11).
14. The method of claim 13 further comprising connecting a free end of the first water barrier to the second surface of the second vent strip (fig. 11).
16. The method of claim 13, further comprising the step of positioning free ends of the first and second upper water barriers on the ridge board (fat least abstract, two water barriers 44 overlaps each other).
17. The method of claim 16, further comprising the step of attaching the free end of the first upper water barrier to the free end of the second upper water barrier (fat least abstract, two water barriers 44 overlaps each other at the ridge pole and adhesive is 
18. The method of claim 13 further comprising connecting at least one ridge cap tile 30 (fig. 11) comprising first and second ends to the roof along the roof ridge, wherein the first and second ends of the ridge cap tile rest on respective portions of the second surfaces of the third and fourth vent strips (fig. 11).
19. The method of claim 13, wherein at least one of the first vent strip, the second vent strip, the third vent strip, and the fourth vent strip are comprised of a non- woven synthetic material (par. 0040).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Claims 15, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotter 2006/0019598 in view of Sells 2003/0140582 
Rotter teaches the invention as discussed above, but is not specific about claimed material of claims 15 and 20

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use polycarbonate plastic for the lower water barrier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (.See In reLeshin, 125 USPQ 416. S_eee also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Also MPEP 2144.07) 
Regarding claim 15, Rotter teaches that the vent material 39 is attached to the pole but did not explain how. 
Sells teaches 15, wherein the step of connecting the free end of the first water barrier includes attaching the free end of the water barrier to the second surface of the second vent strip (fig. 11, see main reference and 112 rejection) by an adhesive (para. 0042, leg 160b of the L being affixed to vent elements 134) applied to at least one of the second surface of the second vent strip and the free end of the water barrier. Note that the dictionary define affix as 1. to attach, fasten, join, or stick (https://www.thefreedictionary.com/affix, accessed 5/6/21) and Stick as v. 4 c : to fasten or attached with an adhesive material such as glue. (https://www.thefreedictionary.com/stick, accessed 5/6/21)
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive material for the sticking two elements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HELENA KOSANOVIC/           Primary Examiner,
 Art Unit 3762    
050621